IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 63

                                                                  April Term, A.D. 2022

                                                                        May 25, 2022

 JEFFREY BRIAN MARTINEZ,

 Appellant
 (Defendant),

 v.                                                 S-22-0037

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶ 1] This matter came before the Court upon its own motion after Appellant filed a pro
se brief. Appellant entered an unconditional guilty plea to unlawful use of a credit card.
Wyo. Stat. Ann. § 6-3-802(a)(i). The district court imposed a sentence of three to five
years. Appellant filed this appeal to challenge the district court’s November 19, 2021,
Judgment and Sentence.

[¶ 2] On April 4, 2022, Appellant’s court-appointed appellate counsel filed a Motion to
Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396,
1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting Motion
for Extension of Time to File Pro Se Brief. This Court permitted Appellant to file a pro se
brief specifying the issues for the Court to consider in this appeal. This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would make its ruling
on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.
Appellant filed his Opening [Pro Se Brief] for Appellate Review May 16, 2022.

[¶ 3] Now, following a careful review of that brief, the record, and the Anders brief
submitted by appellate counsel, this Court finds appellate counsel’s motion to withdraw
should be granted and the district court’s Judgment and Sentence should be affirmed.
[¶ 4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Jeffrey Brian Martinez, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶ 5] ORDERED that the Sweetwater County District Court’s November 19, 2021,
Judgment and Sentence be, and the same hereby is, affirmed.

[¶ 6] DATED this 25th day of May, 2022.

                                                BY THE COURT:

                                                /s/

                                                KATE M. FOX
                                                Chief Justice